Citation Nr: 1124576	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-38 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia.

2.  Entitlement to service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's January 2007 request to reopen his previously denied claim for entitlement to service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia.

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing); a copy of the hearing transcript is associated with the record.

During the Veteran's March 2011 Travel Board hearing, his representative stated that the initial denial of the Veteran's claim for service connection for a bilateral knee disorder "could be construed as a clear and unmistakable error."  Id. at p. 16.  A claim for clear and unmistakable error (CUE) is a distinct claim which has not been developed by the RO; however, the Veteran's representative's use of the word "could" renders his intention ambiguous.  Consequently, the RO should contact the Veteran and his representative and ask whether he intends to file a claim for CUE.

The issue of entitlement to service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated December 1974, the RO denied the Veteran's claim for entitlement to service connection for a bilateral knee condition.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a notice of disagreement (NOD) within one year of the rating decision.

2.  In January 1986, the Board determined that additional evidence received subsequent to the December 1974 rating decision was insufficient to alter the factual basis upon which the prior decision was predicated.  The Veteran was given notice of this Board decision, but did not request reconsideration of the Board decision, no further appeal of the December 1974 decision existed, and that decision became final.

3.  The evidence associated with the claims file subsequent to the January 1986 Board decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1974 rating decision, denying service connection for a bilateral knee condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The January 1986 Board decision, in which it determined that additional evidence received subsequent to the December 1974 rating decision was insufficient to alter the factual basis upon which the prior decision was predicated, is also final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2010).

3.  The evidence associated with the claims file subsequent to the January 1986 Board decision is new and material, and the claim for entitlement to service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2007 letter provided to the Veteran before the October 2007 rating decision satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his service connection claim, what VA would do and had done, and what evidence he should provide.  The June 2007 letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue of whether to reopen the claim of service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia, the notice letter provided to the Veteran in June 2007 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because the evidence reviewed failed to show aggravation of a preexisting bilateral knee condition during service beyond that of natural progress.  The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.  The June 2007 notice letter also provided the Veteran with the criteria for establishing service connection.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed of what evidence is necessary to substantiate the elements required to establish service connection.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in June 2007, prior to the issuance of the October 2007 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.  

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for a Post-Operative Excision of Torn Cartilage of the Left Knee with Bilateral Chondromalacia

The RO first denied service connection for a bilateral knee condition in December 1974, and the basis of the denial was that the evidence reviewed failed to show aggravation of a preexisting bilateral knee condition during service beyond that of natural progress.  The Veteran did not submit a NOD in response to the December 1974 rating decision.  Therefore, the December 1974 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The last prior final denial of the claim is the January 1986 Board decision, in which the Board determined that additional evidence received subsequent to the December 1974 rating decision was insufficient to alter the factual basis upon which the prior decision was predicated.  The Veteran was given notice of the Board's denial with his procedural and appellate rights at his address of record, but he did not request reconsideration of the Board decision.  There was no indication that the letter was returned or not received by the Veteran.  Therefore, the Board's January 1986 decision, which subsumes the prior RO decision, is final as to his initial increased rating claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104.  

Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Chairman did not order reconsideration of the Board's January 1986 decision, it is final.

As noted above, in January 2007, the Veteran asked to reopen his claim for service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia and the RO, in an October 2007 rating decision, the subject of this appeal, declined to reopen the claim.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The Veteran's claim to reopen a previously denied claim for service connection was received in January 2007.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1986 Board decision, the last prior final denial of the claim, included the Veteran's service treatment records, VA examinations of his knees dated October 1974 and November 1974, and a January 1985 diagnosis of arthritis of the left knee by C.R. Hand, M.D., as well as lay statements from the Veteran at a July 1985 hearing at the RO.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the January 1986 Board decision, the Veteran has submitted three letters from his private treating clinicians.  First, D.M. Terttin, M.D., P.M.C., wrote in June 2008 that "I do believe [that the Veteran's left] knee injury was significantly aggravated during his time in the military which eventually resulted in his having multiple knee surgeries prior to seeing me."  Second, C.E. Elliott, M.D., wrote in June 2008 that the Veteran's left "knee injury was significantly aggravated during his time in the military which eventually resulted in him having the total knee [replacement] done."  Third, C. Padgett, P.T., wrote in July 2008 that "in my opinion the onset of his knee pain during his time in the military resulted in multiple knee surgeries and greatly [a]ffected his progression during physical therapy.  Currently he still has restrictions in his ROM [range of motion] and has recurrent pain with increased activities."

Additionally, the Veteran provided testimony before the undersigned Veterans Law judge at a March 2011 hearing, and his representative argued that the three medical opinions discussed above constitute new and material evidence because they contain evidence that the Veteran's knee disorders were aggravated in service.  Id. at pp. 17-18.

As noted above, the Board must presume the credibility of all new and material evidence.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran's post-operative excision of torn cartilage of the left knee with bilateral chondromalacia was aggravated in service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the January 1986 Board decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia, the Board finds that the evidence associated with the claims file subsequent to the January 1986 Board decision is new and material, and a previously denied claim for service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia is reopened.  To this extent, the appeal is granted.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for a post-operative excision of torn cartilage of the left knee with bilateral chondromalacia.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran contends that his left knee injury was aggravated in service, and that his right knee was initially injured in service as a result of his compensating for his aggravated left knee injury.  At his March 2011 Board hearing, the Veteran testified that he sustained a left knee injury approximately 1 year before service, and that it healed prior to his entrance into service.  Id. at pp. 2-3.  The Veteran specified that he had undergone a cartilage operation on his left knee in October 1971, prior to service; according to his Department of Defense (DD) Form 214, he began serving on active duty in August 1972.  Id. at p. 13.  The Veteran further asserted through his representative that "his pre-existing left knee injury was severely aggravated by [the] extreme rigors of the Army" as an infantryman.  Id. at p. 6.  The Veteran specifically attributed the aggravation of his left knee injury in service to running in forced marches for miles up and down mountainsides while carrying gear weighing between 80 and 120 pounds.  Id. at pp. 9-10.  The Veteran also asserted that he did not have any right knee problems prior to service.  Id. at p. 23.

The Veteran's service treatment records include a July 1972 Report of Medical Examination at enlistment in which a clinician found that the Veteran's lower extremities were normal on clinical evaluation; the clinician recorded that the Veteran had undergone an operation for torn cartilage in his knee as a result of a football injury in October 1971.  His service treatment records also include multiple complaints and diagnoses of bilateral knee disorders during service.

A VA compensation and pension (C&P) examination report dated October 1974 included the examiner's diagnosis of bilateral chondromalacia and "postoperative status, excision of torn cartilage, left knee, with moderate residuals."  A VA physician reviewed x-rays of the Veteran's knees in October 1974 and determined that they showed "no bone or joint pathology."  Significantly, the VA examiner did not provide an opinion as to the etiology of the Veteran's knee disorders, or as to whether they were aggravated during or as a result of his service.

In January 1985, Dr. Hand diagnosed the Veteran with arthritis of the left knee.

In November 2001, the Veteran's treating physical therapist, C. Padgett, noted in his report that the Veteran had "a long history of [left] knee pain secondary to a football injury in high school as well as another injury when he jumped over a ditch several years ago."  Mr. Padgett did not cite any actions or incidents in service as having an effect on either knee in that report.

As noted above, Dr. Terttin and Dr. Elliott wrote separately in June 2008 that they found that the Veteran's left knee injury was aggravated in service, which resulted in knee surgery.  Additionally, Mr. Padgett wrote in July 2008 that "in my opinion the onset of his knee pain during his time in the military resulted in multiple knee surgeries and greatly [a]ffected his progression during physical therapy.  Currently he still has restrictions in his ROM and has recurrent pain with increased activities."

Because these three clinicians did not specify which in-service activity aggravated the Veteran's bilateral knee disorders, or the means by or extent to which that activity aggravated those disorders, the Board finds that their opinions are conclusory and lack the requisite specificity and rationale necessary to warrant deciding the case without the benefit of a new VA examination.

Consequently, the Board requests that the AOJ provide the Veteran with a new VA orthopedic examination.  The examiner should provide an opinion as to whether there is evidence which demonstrates that the Veteran's left knee disorder existed prior to service, and was aggravated during or as a result of such service.  See 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A condition which preexisted service will be considered to have been aggravated by service where there is an increase in the disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 C.F.R. § 3.306.  The examiner should provide rationales for all opinions given.

If the VA examiner finds that the Veteran's left knee disorder was aggravated during or as a result of his service, the examiner should explain (1) whether his left knee disorder was aggravated beyond the natural progress of the disease; and (2) the extent of the increase in symptoms or disease process attributable to the aggravation in service.

Additionally, if the VA examiner disagrees with Dr. Terttin and Dr. Elliott's June 2008 and Mr. Padgett's July 2008 conclusions that the Veteran's knee disorder was aggravated during military service, he or she should state the reason(s) why.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of his knees by an appropriate specialist.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

All indicated tests and studies should be undertaken. 

The VA examiner should provide an opinion as to:

a.  Whether there is evidence which demonstrates that the Veteran's left knee disorder existed prior to service, and whether there is evidence which demonstrates that the Veteran's left knee disorder was aggravated during or as a result of such service.  A condition which preexisted service will be considered to have been aggravated by service where there is an increase in the disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.

b.  If the VA examiner finds that the Veteran's left knee disorder was aggravated during or as a result of his service, the examiner should explain (i) whether his left knee disorder was aggravated beyond the natural progress of the disease; and (ii) the extent of the increase in symptoms or disease process attributable to the aggravation in service.

c.  If the VA examiner finds that there is evidence that the Veteran's left knee disorder was not aggravated during or as a result of service beyond the natural progress of the disease, then he or she should explain why he or she disagrees with Dr. Terttin and Dr. Elliott's June 2008 and Mr. Padgett's July 2008 conclusions that the Veteran's knee disorder was aggravated during military service.

d.  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right knee disorder was caused or aggravated during or as a result of his time in service, or by his left knee disorder.

The examiner should provide a rationale for all opinions.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

2.  After completion of the above, the AOJ should readjudicate the claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


